
 Permit me, on behalf of my delegation and on my own behalf, to congratulate you. Sir, most warmly on your election to preside over the deliberations of the forty-first session of the General Assembly and the recently concluded fourteenth special session on the Question of Namibia. X am particularly pleased to see you, a sen of Bangladesh, a country with which Kenya shares a common historical experience and fruitful bonds of friendly relations, assume the high office of the presidency of our Organization. We are confident that your vast experience and diploma tic dexterity, coupled with the assistance of your able officers, will guide our deliberations to a successful conclusion. Let me also take this opportunity to extend a well deserved tribute to your predecessor. Ambassador Pinies of Spain, for his able stewardship of the fortieth anniversary session of the United Nations General Assembly and the thirteenth special session on the critical economic situation in Africa.
Similarly, I should like to pay tribute to Mr. Javier Perez de Cuellar, the Secretary-General, and his staff, for the good service they have faithfully continued to render to the international community. We recognize that the work of this body would be impossible to accomplish without the able and dedicated service of the Secretariat staff led by the Secretary-General, who, in the execution of his important responsibilities, has demonstrated both foresight and tenacity of purpose.
Last year the international community celebrated the fortieth anniversary of the United Nations, when statesmen and other leaders reaffirmed their dedication to the noble and high ideals that inspired the founding fathers of our Organization. Kenya reiterated its commitment, highlighting some of the achievements of the United Nations, such as the implementation of the process of decolonization, prevention of global conflict, peaceful settlement of disputes in accordance with
the accepted norms and principles of international law, promotion and respect of human rights and fostering of international economic co-operation. We also reflected on what we felt were significant shortcomings which impede the full realization of the lofty goals enshrined in the Charter of the United Nations. Regrettably) during this forty-first session, we still find many long-standing disputes eluding solutions and strong resistance in the negotiation process to bring to an end such evils as apartheid and the last vestiges of colonialism. On the economic scene, we find the economies of nany countries still crushed under the weight of unfavorable terms of trade and external debt crisis.
The Charter of the United Nations exhorts states to adhere to and act in conformity with the obligations imposed by international law, and respect the fundamental principles enunciated in the Charter. However, we note with a tinge of sadness the emergence of a dangerous trend, where nations are abandoning the machinery laid down by the Charter in favor of acts which sometimes amount to coercion, aggression and illegal use of armed force. My delegation wishes to re-emphasize the need to uphold the supremacy of law in the conduct of international relations.
When the many challenges which continue to face the world are viewed against our experience over the past several decades, the process of multilateralism and the role of the United Nations in that process become both apparent and compelling. Yet just when the world needs to strengthen multilateralism and the United Nations, both seem to have come under cynical attack. We are witnessing more instances of unilateralism and the erosion of support for the United Nations, as evidenced by the crisis through which the Organization is going and which necessitated the resumption of the fortieth session of the General Assembly.
Although the crisis is described as financial, it must be quite obvious to all of us by now that the United Nations is facing one of its worst political crises yet, a crisis of which the financial difficulties being encountered are mere symptoms. It is therefore incumbent upon all Member States to demonstrate their faith and commitment to our Organization in deeds rather than in words. Kenya, for its part, welcomes the report of the Group of High-level Intergovernmental Experts entrusted by the General Assembly at its fortieth session with studying ways and means of enhancing the effectiveness of the financial and administrative capabilities of the United Nations. In the group's recommendations, we find a number of positive-elements which deserve serious consideration by this Assembly. We look forward to working with others to find durable and generally acceptable solutions to the problems facing the Organization so that it may better serve the international community. However, if that endeavor is to succeed, we must all accept and recognize the fundamental fact that ours is first and foremost a political organization with many tasks. At the same time, our efforts to reform and reactivate the Organization must be strictly in accordance with the Charter. In Africa we are deeply disturbed that our continent is currently facing a greater threat to its political stability than ever before. That threat stems from the fact that the obnoxious racist regime in South Africa has not only intensified its brutality against those seeking freedom and justice within its borders and in Namibia but has also arrogated to itself the right to launch aggression and inflict murder and destruction against its immediate neighbors. We in the rest of Africa cannot remain indifferent when our brothers and sisters continue to be subjected to vicious assaults for crimes of which they are innocent, and to constant threats to their national security. The front-line States continue on a daily basis to suffer from the racist regime's acts of destabilization and direct military aggression, a flagrant breach of the principles of the United Nations Charter relating to respect for the sovereignty and territorial integrity of all States. These aggressive and illegal acts brutally committed by the racist regime have led to increasing loss of innocent life and of property beyond that regime's borders.
In South Africa itself, an explosive situation currently obtains, a situation without any doubt as a direct result of the continued existence of the evil system of apartheid, which has been universally condemned and which has been declared a crime against mankind. Moreover, having carefully scrutinized the policies of apartheid, the international community long ago concluded that apartheid is an evil which cannot be reformed and which must, therefore, be dismantled. In that connection I wish to emphasize the words spoken by my President, His Excellency Mr. Daniel Toroiticharap Moi, when he addressed the General Assembly at its thirty-sixth session in his capacity as then Chairman of the Organization of African Unity (OAD). He stated that
"Across the whole spectrum of impact and meaning, apartheid lies as an anguish upon the conscience of all civilized men. It violates those universal principles of human dignity and conduct which the United Nations has been authorized to codify and to harness. And there is no doubt that it affronts the very foundation of international law. On those three grounds alone, and there are many more, the only conclusion to be reached is that apartheid must be destroyed. In any case, there should never be any compromise with evil - and apartheid is, in every aspect, evil." (A/36/PV.11, p. 11) Those words are as valid today as they were then.
By now it is clear that consensus has emerged at the international level that the system of apartheid must be dismantled. Regrettably, however, the various measures proposed to accelerate the demise and destruction of apartheid have met with stubborn resistance, particularly by the racist regime itself and by those who have chosen to make compromises with apartheid, particularly the regime's allies and major trading partners. That resistance has made it impossible for the Security Council to agree unanimously on the measures necessary to undo apartheid. We firmly maintain that there is a moral duty on the part of every country and people to do its utmost to achieve the total destruction of this abhorrent system. To make compromises with it would lead us to catastrophic situations that we should all live to regret.
Attempts to induce the Security Council impose comprehensive sanctions against racist South Africa because of the racist regime's arrogant defiance of the will of the international community to dismantle apartheid have time and again been subjected to veto. While the Security Council remains in a stalemate on this question the situation in South Africa has continued to deteriorate. The racist Pretoria regime has shamelessly and relentlessly intensified its repressive measures against all those opposed to the evil system, especially the black
population of the country. It has entrenched its brutality, particularly by the recent proclamation of a state of emergency in a number of black townships and districts. In this way the racist regime hopes to frustrate and impede the rising tide of resistance and the escalation of the liberation struggle. Yet despite all this the struggle has gained momentum and intensity in the effort to secure freedom and independence in a free, multiracial South Africa.
We are keenly aware of the enormous sacrifices the oppressed and suffering peoples of South Africa and Namibia are called upon to make because of an unfortunate, deliberate "accident" of history. We say this because most delegations from former colonial countries represented here have had their share of experience in the freedom struggle or are the offspring of freedom fighters. For them, the tribulations of a liberation struggle need not be emphasized. Independent Africa has proved to the world that racial harmony and respect for human rights can be achieved even after extreme intolerance and brutality. With this experience behind us, we find it imperative to remind the South African regime and its allies that majority rule does not of necessity lead to acrimonious relations. At this juncture it is pertinent to underscore the fact that the liberation struggle cannot and must not be confused with terrorism or indiscriminate violence, which we all condemn. The liberation struggle going on in that part of the world is the last resort of an oppressed people denied all other peaceful avenues. Moreover, history has demonstrated very clearly that a war of liberation against colonialism and racism will always triumph, because it is a just war.
In the struggle to liberate South Africa and Namibia from the tentacles of apartheid we salute, and declare our unwavering solidarity with, the peoples of South Africa and Namibia in their struggle against oppression, exploitation and the
denial of the exercise of their inaJ tenable right of self-determination, fie therefore demand the unconditional and immediate release of Nelson Mandela and all other political parishioners and detainees, so that they can participate fully in the political process in South Africa} the immediate lifting of the state of emergency and other oppressive measures; the lifting of the ban on the liberation movements operating both inside and outside South Africa, and the immediate and complete dismantling of apartheid.
Since the racist regime has consistently defied with impunity the call by the international community to dismantle apartheid, the only peaceful alternative is the imposition of sanctions against the obnoxious racist regime. We must uncompromisingly insist that the Security Council impose comprehensive mandatory economic sanctions against South Africa in accordance with the provisions of Chapter VII of the Charter of the United Nations, as called for at the World Conference on Sanctions against Racist South Africa, recently held at Paris.
It is clear to everyone that the arrogance of the minority racist regime in South Africa stems from its relative military superiority, coupled with the economic and political support it enjoys from a number of its Western allies and friends. That support to the racist regime has fostered the false belief that the regime can continue indefinitely to defy the rest of the world with impunity. That arrogance must be brought to an end; we must act now.
The Assembly is meeting at a most crucial period in the history of southern Africa? it is meeting against a background of a rapidly deteriorating situation in that region. South Africa has been experiencing the most widespread, persistent and destructive unrest in its post-war history. In the past two years alone, more than 2,000 people have lost their lives, many in clashes with the so-called security forces or through State-inspired violence. Thousands have been injured. Since the Government declared a new state of emergency in June this year, at least 12,000 people have been indefinitely detained. Schoolchildren of all ages, including some as young as six years, estimated to number 2,000, are today languishing in detention camps in conditions reminiscent of Hitler's concentration camps.
Unfortunately, while these violations of human rights are going on in South Africa and Namibia, and while this obnoxious regime continues its repressive defense of the status quo, the burning moral issue of human rights violations is being deliberately watered down by a highly dramatized opposition to the efficacy of sanctions, without any definition by those who profess to value democracy, human rights, individual liberty and equality of what alternative measures should be taken to fulfill the moral obligations. To dismantle this universally condemned system of race classification and subjugation, condemnation and expression of repugnance alone are not sufficient. Vocal opposition without tangible measures is hollow. In any case, change in South Africa will come about, and it is a question of vital importance how it comes about. He hope members of the Assembly will be counted on Africa's side. We salute an ever-growing section of the world community that has been taking a principled stand by imposing various forms of sanctions.
With regard to the international Territory of Namibia, illegally occupied by the racist regime of South Africa, much has been said over the years in various international forums, including this body. It is therefore not ray intention to rehearse it agin or dwell on the sad history of South Africa's illegal occupation of Namibia. But let ae underline a few points that are crucial to this question and that the Assembly should always bear in mind as we deliberate on the course of action that now must be taken to ensure that Namibia moves to genuine independence within the shortest time possible.
First, from the moment the League of Nations gave South Africa the Mandate to administer the then South West Africa, the racist regime took to flouting the terms of that Mandate. Under the Mandate South Africa was, in particular, required to promote the political, economic, social and educational advancement of the inhabitants of the Trust Territory and their progressive development towards self-government or independence; to encourage respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion; and to ensure equal treatment in social, economic and commercial matters. What happened over the years in that Territory, however, was a complete breach of the terms of the Mandate. Consequently the United Nations in 1966 abrogated it.
Secondly, even after the International Court of Justice and the Security Council further confirmed the illegality of South Africa's continued presence in Namibia, the racist regime defiantly refused to evacuate the Territory.
Thirdly, efforts by the United Nations to persuade South Africa to allow the United Nations to assume its full responsibility over the Territory of Namibia and implement Security Council resolutions 385 (1976) and 435 (1978) have met with the obstinate and arrogant defiance of South Africa, and to date Namibia remains illegally occupied and its independence has been unduly delayed.
Even friends and allies of South Africa must now agree with us that South Africa has no intention whatsoever to relinquish its control over Namibia peacefully. It is now imperative for this Organization use coercive measures, as provided for in the Charter, to force South Africa to evacuate the Territory of Namibia and thus enable the Organization to implement Security Council resolution 435 (1978). The Secretary-General reported that the provisions of the resolution had been agreed upon by the parties directly concerned aid that all the outstanding issues relevant to the resolution had been resolved by November 1985. Hence, we reject any attempts to delay Namibia's independence any longer on account of irrelevant and extraneous issues such as the attempts to link the independence of that Territory to the withdrawal of Cuban troops from Angola. In addition, it is intolerable that the racist regime has continued to engage itself in creating futile institutions in the Territory with which it hopes to circumvent the terms of Security Council resolution 435 (1978).
The world has for a long time been treated to a series of deceitful maneuvers and tactics all designed to delay indefinitely the genuine independence of Namibia or replace it with a puppet administration subservient to and controlled by the racist regime in South Africa. These evasive moves by South Africa to delay Namibia's independence further must be brought to an end. In this regard, my delegation fully accepts ana supports the recommendations of the Paris World Conference on Sanctions against Racist South Africa and the International Conference for the Immediate Independence of Namibia, which culminated in the holding of the recently concluded fourteenth special session of the General Assembly, on the question of Namibia. We joined in the call by that special session to the Security Council to convene immediately and take a firm decision with respect to the implementation of Security Council resolution 435 (1978), which remains the only internationally accepted basis foe the independence of Namibia. We now expect the Security Council to adopt an enabling resolution to trigger off the implementation of the united Nations plan for Namibia's independence.
On the Middle East, we have consistently supported the just and legitimate demands of the Palestinian people for a homeland and a State of their own. He consider the right to self-determination which the Palestinians have for so long been denied to be the core of the problem in the Middle Cast. We should recall that the exercise of the right to self-determination constitutes one of the basic principles of the United Nations We, in this regard, are obliged to continue to support the just demand? of the people of Palestine and to reject totally the Israeli practice of acquiring and occupying territories by threat or use of force. We in Kenya firmly hold the view that no nation should ever attempt to justify its own existence at the expense of others. Thus, we insist that all States in the region have an equal right to coexist in peace and security and within internationally recognized and secure borders.
Elsewhere in that area, Kenya is gravely concerned about the prolonged and destructive war between Iran and Iraq. The war represents a negation of one of the cardinal principles of the Charter of our Organization - that is, the peaceful settlement of disputes. We hope that wiser counsel will soon prevail. We believe that the United Nations has a vital role to play in this and we reiterate our appeal to the parties concerned to bring this fratricidal war to an end.
In Lebanon, a civil war continues to inflict untold sufferings. It is our hope that all the parties concerned will do everything possible to facilitate the restoration of peace in that tormented country. In this connection, we must express our strong opposition to foreign intervention or interference in the internal affairs of sovereign, independent States. We believe that parties to any
dispute should seriously endeavor to resolve the dispute peacefully in a spirit of good-neighborliness and respecting each other's sovereignty; independence and territorial integrity. We hold this position firmly as it also relates to the situation in Afghanistan, to Kampuchea and Cyprus and to the unstable situation in Central America.
Kenya is convinced that disarmament is a moral imperative in this nuclear age if the basic purpose of the United Nations Charter - that is, the maintenance of international peace and security - is to be achieved. It is self-evident by now that the continued accumulation of sophisticated, lethal weapons, particularly nuclear weapons, does not provide additional security. On the contrary, the arms race has further jeopardized international peace and even brought mankind close to the precipice of self-destruction. The situation clearly demands dialog and meaningful negotiations, an£ it is in that context that we have expressed our appreciation at the ongoing bilateral negotiations between the super-Powers in Geneva and elsewhere. It is our earnest hope that their negotiations will have a favorable impact on the global disarmament efforts and on the lessening of world tension. Indeed, we take note that the United States end the Soviet Union have now embraced the idea of reductions of offensive weapon systems.
We, on our part, reject the notion that increased armament superiority between the two super-Powers is a means to achieve peace. Today, nuclear-weapon States and other militarily significant States spend colossal financial resources annually on the manufacture, improvement and acquisition of arms.
This indeed is a deliberate waste of the world's resources, which should be redirected to the improvement of the well being of mankind, particularly the poor and underprivileged. At a time when the world is reeling under severe economic strains, when the level of poverty in developing countries staggers the imagination, the two leading super-Powers fail to heed the passionate pleas of the world community for a halt to the arms race.
The current economic situation continues to reflect persistent structural imbalances between the countries of the North and the South. These imbalances have been compounded by growing protectionism, deterioration of the terms of trade, mounting external debt, inability in the international monetary system, and the emerging reverse transfer of net resources from the developing to the developed countries. Against this background the gap between the developed and the developing countries continues to widen, posing a threat to international peace and security. The crisis is not merely a cyclical phenomenon but a symptom of the deep-rooted structural imbalances that afflict the world economic system.
In that regard the existing economic system requires thorough reform, including the restructuring of the international monetary, financial and trading systems for the mutual benefit of the developed and the developing countries.
International trade is going through one of the most disturbing periods in history. Current trends of protectionism and threats of unilateral restrictive actions comparable to those which plunged the world into the depression of the 1930s are increasingly being erected in most developed countries to the point where protectionism seems to be the order of the day. While tariff barriers are the most obvious of all protective measures, non-tariff barriers have, under many euphemisms, become more and more insidious and widespread. The international community has a duty to ensure the smooth working of the international trading system and to correct inherent disparities. In working out modalities for free trade, the necessary measures should he taken to accelerate development and to ensure the distribution of accruing benefits to all the peoples of the world. In this regard Kenya looks forward to the new round of multilateral trade negotiations as well as to the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII), both of which will provide an opportunity for the search for solutions to the problems hindering the growth and expansion of world trade. For our part, we shall make every effort to contribute to the success of the new round of multilateral trade talks and of UNCTAD VII by approaching the negotiations in a spirit of compromise. We believe such an attitude is necessary for the realization of the objectives of those important conferences relating to trade and development.
Kenya continues to emphasize the urgent need to recognize the interrelationship of problems in the areas of trade, development, finance and monetary systems, including the indebtedness of developing countries. It was most appropriate that at its second regular session, held in Geneva this year, the Economic and Social Council focused its attention on the interrelated issues of money, finance, resource flows, debt, trade, raw materials and development. My delegation shares the view that a political dialog should be established between the Governments of creditor developed countries, international financial and banking institutions and developing countries in order to reach a global and equitable arrangement on relieving the debt burdens of developing countries. For the same reason, due to the prevailing uncertainties in the international monetary system my delegation reiterates its support for the convening of an international conference on money and finance. Such a conference would address itself to many of the critical issues which up to now continue to be on the agenda of various international forums disjointedly in spite of their interrelationship.
For the first time in the history of our Organization, early this year the Assembly convened a special session devoted to the development crisis afflicting the African continent. The special session focused comprehensively on Africa's Priority Program for Economic Recovery and Development. At the conclusion of its deliberations at the special session, the General Assembly, inter alia, adopted and endorsed by consensus the United Nations Program of Action for Africa's Economic Recovery and Development, 1986-1990. This constitutes an important step that demonstrates the political will of the international community as a whole to tackle Africa's economic problems with renewed determination. However, the implementation phase of the Program of Action is most crucial for the achievement of its noble objectives. Kenya and other African nations are keenly monitoring assistance from the developed countries and others in a position to help in that regard. The period 1986 to 1990 is a short one, and we therefore appeal for the expeditious adoption of practical measures towards mobilizing the resources necessary for the successful implementation of the Program.
African countries have individually and collectively embarked on a concerted comprehensive Program to deal with the development crisis. As can be seen from the records of the twenty-second summit session of the Organization of African Unity Heads of State or Government recently held in Addis Ababa, from 20 to 31 July, we have committed ourselves to a series of bold and radical measures to save the African economies from collapse and to ensure fundamental restructuring and policy reorientation that will launch the continent on the path to self-sustained development. I wish in this connection to put on record my Government's appreciation of all the efforts and determination of the Secretary-General, Mr. Javier Perez de Cuellar, during his tenure of office, in search of solutions to the African development crisis.
Economic co-operation and technical co-operation among the developing countries, commonly referred to as ECDC/TCDC activities, should be viewed as being complementary to North-South co-operation. Economic co-operation among developing countries should not in any way be seen as the application of an isolationist policy but rather as a means of widening the scope of international co-operation with the objective of accelerating economic growth and increasing the productivity of developing countries. In this context Kenya has endeavored to work closely with other countries of Eastern, Central and Southern Africa in the economic and technological fields. Together with the sister countries of our subregion, we have worked out co-operative arrangements which are important instruments for enhancing economic and technical co-operation among our countries. These arrangements include the Preferential Trade Area, encompassing 15 countries of East and southern Africa, the recently established six-member State Djibouti-based Intergovernmental Authority on Drought and Development and the Northern Corridor Transit Traffic Agreement.
In another area the world today faces another serious problem, one almost as serious as the threat posed by nuclear weapons. I refer to the problems of drug abuse and the associated illicit trafficking. In recognition of the seriousness of the social problems posed to certain populations of the world community by drug abuse and the illicit trafficking of drugs, this Assembly adopted resolution 40/122 and agreed to convene an International Conference on Drug Abuse and Illicit Trafficking at the ministerial level in Vienna in 1987. The problem of drugs and drug trafficking is not only social but has deep economic and political ramifications. We look forward to the outcome of the Vienna Conference, which will definitely give us all an opportunity to discuss this subject in detail and to map out concrete solutions.
I am convinced that in the activities o£ our Organization in the recent past we have not in any way been short of declarations, programs or strategies. He have, for example, adopted very impressive documents like the 1985 Nairobi Forward Looking Strategies adopted by the World Conference to Review and Appraise the Achievements of the united Nations Decade for Women, and the Vienna International Plan of Action on Aging, and we have marked the International Year of Disabled Persons, 1987. All have had a serious bearing on social development and its relationship to economic development. As we proceed individually and collectively in implementing these Programs and strategies, every effort should be made to increase their momentum.
In the area of population, we continue to applaud the good work being done by the United Nations Fund for Population Activities. In spite of the progress made, developing countries are still confronted with problems such as urbanization, internal migration, high mortality rates and environmental degradation. Moreover national and international economic problems have jeopardized measures taken to redress adverse population trends. Kenya considers population control to be an essential component of development. Solving crucial population-related problems requires both national attention and international co-operation. In this connection we welcome the decisions of the recently concluded Barcelona International Conference on Population and the Urban Future. Rapid population growth and a sudden upsurge in urbanization are among the most dramatic trends in Africa's demographic picture. This situation is expected to persist and will certainly increase the demand for employment, housing, health, education and related services. Closely related to the population problem is the International Year of Shelter Year for Homeless, which will be observed next year. Kenya is committed to the objectives and strategy of the International Year of Shelter for the Homeless and we have already instituted the necessary administrative procedures in preparation for the observance of the Year, which will coincide with the tenth session of the Commission on Human Settlements.
The forty-first session of the Assembly coincides with the observance of the International Year of Peace, as proclaimed by the General Assembly in resolution 40/3 of 24 October 1985. There is no doubt that the International Year of Peace is a landmark in the effort to which we are all committed and provides a unique opportunity for us all to reaffirm our support for and dedication to the purposes and principles of the Charter of the United Nations.
It cannot be overemphasized that peace is a universal ideal. The maintenance and promotion of peace constitutes a primary purpose of our Organization. In observance of the Year we in Kenya have set aside a full month, from 16 September to 16 October of this year, during which we are dedicating a few minutes each day to contemplation on the importance for mankind of peace in the world.
I conclude by extending good wishes to all the nations assembled here today as we move ahead in pursuit of world peace, security and co-operation in all our endeavors.
